Citation Nr: 0610359
Decision Date: 04/10/06	Archive Date: 06/16/06

DOCKET NO. 96-45 824                        DATE APR 10 2006


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a sinus disorder.

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for a bilateral armpit disorder.

4. Entitlement to service connection for hemorrhoids.

5. Entitlement to service connection for a bilateral hand and foot disorder.

REPRESENTATION

Appellant represented by: New Jersey Department of Military and Veterans' 	Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and H.C.

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from June 1968 to June 1970. These claims are before the Board of Veterans' Appeals (Board) on appeal from a July 1992 rating decision by the Newark, New Jersey; Regional Office (RO) of the Department of Veterans Affairs (VA). In April 2005 the case was remanded for further development, to include VA examinations.

In December 2005 the Board received a letter from the veteran's private physician. Based on that letter and the veteran's December 2005 statement, it appears that the veteran has raised the issue of entitlement to service connection for peripheral
neuropathy. That matter is referred to the RO for any appropriate action.

The issue of entitlement to service connection for a back disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if any action on his part is required.

FINDINGS OF FACT

1. A chronic sinus disorder was not manifested in service, and is not shown to be related to the veteran's military service or to any incident therein.

- 2 



2. It is not shown that the veteran has a bilateral armpit disorder, hemorrhoids, or a bilateral hand and foot disorder.

CONCLUSIONS OF LAW

1. Service connection for a sinus disorder is not warranted. 38 U.S.C.A. §§ 1110, 1154,5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2. Service connection for a bilateral armpit disorder is not warranted. 38 U.S.C.A. §§ 1110, 1154,5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

3. Service connection for hemorrhoids is not warranted. 38 U.S.C.A. §§ 1110, 1154,5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

4. Service connection for a bilateral hand and foot disorder is not warranted. 38 U.S.C.A. §§ 1110, 1154,5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the matters being addressed.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,
16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any

- 3 



information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim. 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi) 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App, 103 (2005).

The record reflects that via March 2002 letter the veteran was informed of the evidence and information necessary to substantiate his claims, the information necessary to enable VA to obtain evidence in support of his claims, the assistance that VA would provide to obtain evidence and information in support of his claims, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf. The March 2002 letter and April 2004 supplemental statement of the case informed the veteran that he should submit any medical reports pertinent to his claims.

While complete notice was not provided prior to the initial adjudication of these matters, notice was provided prior to the transfer and certification of the case to the Board. The veteran has had the opportunity to submit evidence and argument in support of the claims, and to respond to VA notices. Notably, the initial determination of these claims preceded enactment of the VCAA. As the veteran has had essentially content-complying notice since, and has had ample opportunity to participate in the adjudicatory process, the procedure outlined is not at odds with the principles espoused in Pelegrini. As the rating of a disability or the effective date assigned are not being addressed herein, the veteran is not prejudiced by the absence of notice in these matters (Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar., 2006).

The veteran's service medical and personnel records are associated with the claims file, as are VA examination reports and V A and private treatment records. The veteran has undergone VA and private examinations. He has not identified any pertinent evidence that remains outstanding. VA's duties to notify and assist are met. Accordingly, the Board will address the merits of the claims.

- 4



Laws and Regulations

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptoms after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

I. Sinus disorder.

The veteran asserts that he has a sinus disorder related to exposure to dust from helicopters during his service in Vietnam.	.

A February 1970 service medical record noted a history of sinusitis and a question of sinusitis was noted. Sinus "films" were ordered, and the paranasal X-rays revealed no sinus abnormality. While the veteran did indicate that he had sinus troubles in the medical history portion of his March 1970 service separation examination report, clinical evaluation of his sinuses at the time was normal.

On July 2001 VA examination, the examiner, in discussing the whether the veteran had sinus disease, stated:

When his headaches occur the pain is situated over the sinuses and hence this has been confused with sinus disease. These are basically nothing more than a manifestation of his headaches. There is no history of sinus disease, per se.

- 5 



HEENT examination was unremarkable. The impression was no sinus disease but headaches that mimic sinus pain.

In an October 2002 letter, the veteran's private physician indicated that the veteran's sinus problems began during his service in Vietnam. It was noted that symptoms such as sinus pressure and congestion developed in the dusty environment to which he was exposed in service.

On July 2003 VA claims file review, an examiner stated that there was no evidence, including in X-rays of the sinuses, that sinusitis was present during service.

On VA examination in May 2005, the veteran reported that he used antibiotics to treat sinus infections that would occur about 5 times a year. Physical examination revealed some nasal obstruction with no sinus tenderness. The examiner opined that it was "probably less probable that his exposure to dust in the service is related to his complaint of chronic sinusitis at the present time."

The preponderance of the evidence is against the claim seeking service connection for a sinus disorder. The veteran has acknowledged that he was not treated for this condition during service. Further, clinical evaluation and x-rays of the sinuses on
March 1970 service separation examination noted no sinus disorder. In sum, there is no evidence that sinusitis was present during the veteran's service.

While the October 2002 private examiner did say that the veteran has sinusitis related to service, it appears that the physician did not review the veteran's service medical records. Moreover, the October 2002 physician provided little in the way of rationale for his opinion and did not refer to any clinical findings in support of his opinion.

Greater weight may be placed on one physician's opinion over another depending on factors such as the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36,40 (1994). Further, the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet.

-6 



App. 185, 187 (1999). Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177 (180) (1995).

With these considerations in mind, the Board finds that the October 2002 private physician's opinion has less probative value than the VA examiner opinions of record. The July 2001 VA examiner's opinion includes rationale, noting that the veteran had no history of sinus disease, per se, but had headaches that mimicked sinus pain. The Board notes that the July 2001 and July 2003 VA opinions referred to specific clinical findings, and the May 2005 VA opinion was given following a contemporaneous examination of the veteran.

In short, as sinusitis was not manifested during service and the most probative opinions do not link it to the veteran's military service, service connection for sinusitis is not warranted.

II. Bilateral armpit disorder and hemorrhoids.

The veteran's service medical records, including the March 1970 service separation examination, noted no bilateral armpit disorder. November 1969 service medical records reflect that the veteran complained of an itch in the anus. A mild irritation of the anus was noted. On March 1970 service separation examination the veteran denied a history of rectal disease; hemorrhoids were not noted.

The medical evidence does not show that the veteran currently has a bilateral armpit disorder. In the absence of proof of a present disability, there cannot be a valid claim of service connection, and service connection for a bilateral armpit disorder is not warranted.

Postservice private medical records show that in 1973 the veteran was treated for hemorrhoids (including, apparently, hemorrhoidectomy). He asserts that his hemorrhoids are related to a service-connected disability (irritable bowel syndrome (IBS". Two private physicians have indicated in statements in October 2002 that the veteran has hemorrhoids, noted that he had undergone a hemorrhoidectomy at age 25, and related the hemorrhoids to service-connected IBS. However, VA

- 7 



examinations in July 2001 and May 2005 specifically noted the absence of hemorrhoids, and on the latter occasion the veteran denied current hemorrhoid disability. And a July 2003 VA examiner opined that there was no basis for relating hemorrhoids to irritable bowel syndrome.

Notably, neither of the October 2002 private physicians' opinions includes current clinical findings of hemorrhoids. The May 2005 VA examination report is the most recent and best evidence as to whether or not the veteran has current hemorrhoid disability. As it found he has not (including based on his own accounts), there is no valid claim of service connection for hemorrhoids. Whether or not any such hemorrhoids would be related to service, if present, becomes a moot point.

III. Bilateral hand and foot disorder.

The hand and foot pain for which the veteran seeks service connection has not been attributed to any identified underlying disability such as arthritis, fibromyalgia, peripheral neuropathy, etc. Notably, on V A examination in May 2005, the examiner noted an impression of possible fibromyalgia based on history; there was no definite diagnosis of the disease based on current clinical findings. Pain, by itself, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)). Without proof of underlying foot or hand disability, there is no valid claim of service connection, and service connection for a foot and hand disorder must be denied.

Finally, the veteran has at least implicitly asserted at various times that some of the claimed disorders are due to injury sustained in combat, and 38 U.S.C.A. § 1154(b) must be considered. 38 U.S.C.A. § 1154(b), however, applies only as to whether an injury or disease was incurred or aggravated in service (is consistent with combatincurred injury). It does not apply to the questions of whether there is a current disability or a nexus connecting any current disability to service. Collette v. Brown, 82 F.3d 389, 392 (1996). The provisions of 38 U.S.CA. § 1154(b) do not obviate the requirement that a veteran submit medical evidence of a causal relationship

- 8 



between his current condition and his military service. Wade v. West, 11 Vet. App. 302 (1999).

The Board has also considered the veteran's statements regarding thesec1aims, and notes that while he may testify as to symptoms he perceives to be manifestations of disability, he is not trained to offer medical opinions. See Espiritu v. Derwinksi ,2 Vet. App. 492, 494-495 (1992). Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required. Grottveit v. Brown, 5  Vet. App. 91, 93 (1993).

The "benefit of the doubt" rule does not apply because the preponderance of the evidence in these matters is against the veteran's claims.

ORDER

Service connection for a sinus disorder is denied.

Service connection for a bilateral armpit disorder is denied.

Service connection for hemorrhoids is denied.

Service connection for a bilateral hand and foot disorder is denied.

REMAND

The veteran contends that his back disorder is related to service (or alternatively to service-connected disability). Both a private physician (April 1999) and a VA examiner (May 2005) have suggested that the veteran's back has been aggravated by his service-connected PTSD. Neither identifies the specific back pathology that is due to aggravation by PTSD. Notably, when aggravation of a veteran's nonservice connected condition is proximately due to or the result of a service connected condition, the veteran shall be compensated for the degree of disability

- 9 



(but only that degree) over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439, 448 (1995). This is a medical question and requires medical expertise.

Accordingly, the case is hereby REMANDED for the following:

1. In light of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 2006), the RO should provide the veteran appropriate notice as to the rating of back disorders and effective date of any award.

2. The veteran should be scheduled for an examination by an orthopedic specialist to determine the nature of the veteran's current back disorder. The veteran's entire claims file should be provided to the examiner for review, and any indicated studies must be completed. Upon review of the claims file and examination of the veteran, the examiner should state whether it is at least as likely as not that any current back disability is related to the veteran's active service, or is proximately due to, or aggravated by (and if so, to what degree, i.e., identifying the specific pathology and associated impairment due to aggravation by) his service-connected PTSD. The examiner should explain the rationale for any opinion given (and should specifically comment on the private and May 2005 VA opinions cited above).

3. The RO should then review the claim seeking service connection for back disability. If it remains denied, the veteran and his representative should be furnished an appropriate Supplemental Statement of the Case, and afforded the opportunity to respond. The case should then be returned to the Board for further review.

- 10 



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.

	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

- 11 



